                                                                                        FILED



                                                                                 CLERK. U.S. DISTRiCT COURT
                      IN THE UNITED STATES DISTRICT COURT                               NORFOLK. VA
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


TRANS-RADIAL SOLUTIONS,LLC,

               Plaintiff,

V.                                                   CIVIL ACTION NO.2:18-cv-656



BURLINGTON MEDICAL,LLC,et al..

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Trans-Radial Solutions, LLC's ("Plaintiff or "TRS")Petition for

Attorneys' Fees. ECF No. 87. Fees will be awarded to Plaintiff in accordance with this Order.

                       I. FACTUAL AND PROCEDURAL HISTORY


       On May 20, 2019, Magistrate Judge Robert J. Krask entered the discovery order that is

the genesis of the instant matter. ECF No. 36. On May 22,2019, Plaintiff propounded its first

discovery requests on the Defendants. ECF No.41-A-F. Pursuant to local rules and the

applicable Federal Rules of Civil Procedure, objections to the Plaintiffs discovery requests were

due on June 6, 2019, while answers and responses to Plaintiffs discovery requests were due on

June 21, 2019. See Local Civ. R. 26(C); Fed. R. Civ. P. 34, 36.

       On June 20,2019, defense counsel contacted opposing counsel requesting an extension

until July 5, 2019 to serve both responses and objections, despite the fact that objections were

due 14 days earlier and answers and responses were due the next day. ECF No. 41-7. Counsel for

each ofthe parties conferred again on June 24,2019 and were unable to resolve their discovery

disputes. Id. On June 27,2019,the parties were directed to engage in a process requiring them to

report all claims in controversy by July 29, 2019. ECF No. 39. On July 3, 2019, Plaintiff filed a


                                                 1
Motion to Compel Discovery after not receiving any discovery material from the Defendants.

EOF Nos. 40,41. On July 8, 2019, Plaintiffs supplemented their Motion to Compel Discovery

with a Notice regarding its Motion to Compel, explaining that Defendants still had not provided

any of the requested discovery material. ECF No. 42. Defendants responded to the Plaintiffs

Motion to Compel Discovery on July 18,2019. ECF No. 49. Plaintiffs replied to Defendant's

response on July 23,2019. ECF No. 50. It is also noted that the parties were unable to agree on

the timing of their settlement conference based on their discovery disputes and litigated that issue

accordingly. See ECF Nos. 45-47,51, 52, 57.

       On August 23,2019, Plaintiffs Motion to Compel Discovery was granted in part and

denied in part. ECF No. 66. Relevant to the instant matter. Plaintiffs request for reasonable

expenses, including attorneys' fees incurred in briefing their Motion to Compel Discovery, was

granted and the parties were directed to confer regarding the expenses associated with the

motion. Id. On September 6,2019, Defendants submitted their Objections to the Order granting

Plaintiffs Motion to Compel Discovery. ECF No. 69. On October 1, 2019,the Defendants'

Objections to the Order partially granting Plaintiffs Motion to Compel Discovery were

overruled. ECF Nos. 84, 86, The parties were subsequently unable to agree on the fees

associated with the Plaintiffs Motion to Compel Discovery, so Plaintiffs counsel submitted a

Petition for Attorneys' Fees on October 15, 2019. ECF No. 87. In their Petition for Attomeys'

Fees, Plaintiff claims expenses of$11,150. Id. Defendants responded in opposition to the

Plaintiffs Petition on October 29, 2019. ECF No. 88. Plaintiff replied to the Defendants'

response in opposition on November 4, 2019. ECF No. 91. This matter is now ripe for

disposition.
                                    II. LEGAL STANDARDS

       In calculating an award of attorney's fees, a court must first determine a lodestar figure

by multiplying the number of reasonable hours expended times a reasonable rate. Robinson v.

Equifax Info, Servs., LLC,560 F.3d 235, 243(4th Cir. 2009). To determine the lodestar figure,

courts within the United States Court of Appeals for the Fourth Circuit("Fourth Circuit") apply

the twelve-factor test first set forth in Johnson v. Ga. Highway Express, Inc., 488 F.2d 714,717-

19(5th Cir. 1974) and adopted in Barber v. Kimbrell's Inc., 577 F.2d 216,226(4th Cir. 1978).

The Fourth Circuit has summarized the Johnson!Barber factors to include:

       (1)the time and labor expended;(2)the novelty and difficulty of the questions
       raised;(3)the skill required to properly perform the legal services rendered;(4)
       the attorney's opportunity costs in pressing the instant litigation;(5)the
       customary fee for like work;(6)the attorney's expectations at the outset of the
       litigation;(7)the time limitations imposed by the client or circumstances;(8)the
       amount in controversy and the results obtained;(9)the experience, reputation and
       ability of the attorney;(10)the undesirability ofthe case within the legal
       community in which the suit arose;(11)the nature and length of the professional
       relationship between the attorney and client; and (12) attorneys' fees awards in
       similar cases.

Grissom v. The Mills Corp., 549 F.3d 313,321 (4th Cir. 2008)citing Spell v, McDaniel, 824 F.2d

1380, 1402 n. 18 (4th Cir. 1987).

       After calculation ofthe lodestar figure, the court should subtract fees for hours spent on

claims unrelated to successful ones. Johnson v. City ofAiken,278 F.3d 333, 337(4th Cir. 2002).

Once the court has subtracted the fees incurred for unsuccessfiil or unrelated claims, it then

awards some percentage of the remaining amount, depending on the degree of success enjoyed

by the party entitled to the attomeys' fee award. Id.

                                        III. DISCUSSION


       In the instant matter. Plaintiffs counsel claims 35.3 hours(32.7 attorney hours and 2.6

paralegal hours) went into(1)preparation of the original Motion to Compel(ECF Nos. 40,41);
(2) preparation ofthe Notice Regarding Motion to Compel(EOF No. 42); preparation of the

Reply Brief in Support of the Motion to Compel(ECF No. 50); and preparation for the August

23, 2019 hearing on the Motion to Compel and the associated briefings. See ECF No.66.

A. Application of the Johnson/Barber Factors

       1. Time and Labor Expended and Novelty and Difficulty ofthe Issues

       Generally, the novelty and complexity of the issues are reflected in the total number of

billable hours. Blum v. Stenson,465 U.S. 886, 898(1984). In other words, the first two Johnson

factors are inseparably linked to one another. Plaintiffs counsel's fee request relevant to these

factors relies on two contentions:(1)the total number of recorded billable hours was 35.3 hours

(32.7 attomey hours and 2.6 paralegal hours); and (2)the difficulties presented by the

Defendants' noncompliance with discovery procedures. As an initial matter, the Court notes that

Plaintiffs counsel's representation to the Court of the total number of recorded billable hours

appears to be incorrect. By the Court's calculations, Plaintiffs counsel requests an award for a

total of 36.8 billable hours, rather than the 35.3 hours that was presented to the Court in the

Petition for Attorneys' Fees. ECF No. 87 at 4. The Court arrived at its calculation by adding the

billed time for Attomey W. Ryan Snow (14.3 hours), Attomey David C. Hartnett(14.7 hours),

Paralegal Dawn Smith (2.6 hours), and Attomey Bemard S. Klosowski(5.2 hours), which

amounts to 34.2 attomey hours and 2.6 paralegal hours for a grand total of36.8 billable hours.

        After reviewing Plaintiffs Petition for Attomeys' Fees and the relevant docket entries,

the Court finds 31.1 hours to be the maximum number of compensable hours related to the

Motion to Compel. More specifically, the Court finds the following billable hour allocations to

be supported by the record: 13.2 hours for Attomey W. Ryan Snow, 13.5 hours for Attomey

David C. Hartnett, 2.6 hours for Paralegal Dawn M. Smith, and 4.4 hours for Attomey Bemard
S. Klosowski.


        The Court arrived at these billable hours by making the following adjustments to the

Plaintiffs Petition for Attorneys' Fees. First, the Court equated the billable time for the July 2,

2019 phone call between Attorney Snow and Attorney Klosowski to discuss the drafting of the

Motion to Compel, resulting in a reduction of0.3 hours for Attorney Snow. Next, the Court

eliminated all billed time for drafting notice filings to the Court, a task that is more suitable for a

paralegal. This resulted in reductions of0.4 hours for Attorney Hartnett and Attorney Snow on

July 8, 2019, and Attorney Hartnett on July 29, 2019. The Court also reduces 0.4 hours of

Attorney Klosowski's claimed time on August 21, 2019. While the time in question here was

generally related to discovery, the Order issued on August 21,2019 was about the cancellation of

a Markman hearing and did not directly arise from the Motion to Compel discovery. ECF No.

63. Finally, the Court notes that some of the material in the Plaintiffs Reply to the Motion to

Compel was either unsuccessful or related to their request for a postponement of the settlement

conference between the parties. See ECF No. 50 at 9-10,Id. at n. 4. Therefore, reductions of0.4

hours for Attorney Hartnett, Attorney Klosowski, and Attorney Snow for their roles in drafting

the Reply brief are warranted.

       The Court also does not underestimate the difficulties Defendants' noncompliance with

discovery procedures created, which are apparent from examining the docket entries in this case.

The Court further notes that discovery disputes have consumed an inordinate amount of attorney

time and judicial resources. In order to improve the litigation process in this case. Defendants

will need to remedy "a near total failure and discovery and compliance with the Rules." See ECF

No. 78-1 at 26-27.
        2. Reasonable Ratesfor Billing

        Factors three, five, six, and nine identified in Johnson all concern the reasonable rate

counsel charged. Castel v. Advantis Real Estate Servs. Co., 2008 WL 3348774, at *3(E.D. Va.

Aug. 8, 2008). The reasonable rate is to be calculated according to the prevailing market rates in

the relevant community. Id.

        Plaintiffs counsel has provided Exhibits of the attorneys' and paralegal's hourly rates

and a declaration stating that these rates are reasonable and consistent with the rates of other

professionals with comparable knowledge,competency, and experience. See ECF No. 87-2. Fees

were calculated using the following rates: attorney time for local partner W. Ryan Scott at

$350.00 per hour; attorney time for local senior associate David C. Hartnett at $250.00 per hour;

paralegal time for Dawn Smith at $150.00 per hour; and attorney time for Greenville, South

Carolina partner Bemard S. Klosowski at $400.00 per hour. After examining the declaration of

Attorney Snow and reviewing hourly rates for attorneys and paralegals with comparable

experience, the Court concludes that these rates are acceptable for the Norfolk legal market.

       3. Preclusion ofOther Employment Due to Circumstances

       The fourth and seventh Johnson factors focus on the attomeys' opportunity costs and the

time limitations imposed by the client or the circumstances. The Court finds that there were

significant limitations imposed by the circumstances of the Defendants' noncompliance with

discovery procedures, potentially resulting in opportunity costs for Plaintiffs' counsel.

Accordingly, these factors support an award for attomeys' fees.

       4. Amount Involved and Results Obtained

       The Court reiterates the previous finding that Defendants violated the discovery mles and

that Plaintiff is entitled to its reasonable fees and expenses incurred in making its Motion to
Compel. Accordingly, the Court finds that the Motion to Compel was largely successful and

achieved a desirable outcome for the Plaintiff.

       5. Undesirability ofthe Case

       This factor is neutral for purposes of the motion to compel.

       6. Nature and Length ofProfessional Relationship with Client

       According to the Petition for Attorneys' Fees, Attorney Klosowski has represented

Plaintiff since it applied for the patent-in-suit, while local counsel was retained at the outset of

the instant case. The Court finds the relationship between lead counsel, local counsel, and their

client to be meaningful.

       7. Awards in Similar Cases

       In support of its request for an attomey fee award of$11,150, Plaintiff contends that "[i]n

similar cases in this Circuit, parties have received fees higher than those requested by TRS."

ECF No. 87 at 8. The Court finds that the context of parties' noncompliance with its discovery

obligations to be more persuasive than the "sticker price" imposed by courts as a remedy for

their noncompliance. Nevertheless, the Court also finds that Plaintiffs Petition for relief is

within a reasonable range of attorneys' fee awards for repeated discovery violations.

B. Reduction of the Fee Award


       Following consideration of the Johnson factors, the Court is to deduct any fees for hours

spent on unsuccessful claims and then "award[] some percentage of the remaining amount,

depending on the degree ofsuccess enjoyed by the [moving party]." Robinson v. Equifax Info.

Servs., LLC,560 F.3d 235, 243(4th Cir. 2009). The Court has already made the appropriate

reductions to the attomey fee award, as noted in Section A.1 of this Order. No further reductions

to the fee award are required.
                                     IV. CONCLUSION


       For the foregoing reasons, Plaintiffs Petition for Attorneys' Fees is GRANTED.

Defendants shall pay Plaintiffs legal fees in the amount of $10,145.00.

       The Clerk is DIRECTED to send a copy of this Order to the parties.

IT IS SO ORDERED.


Norfolk, Virginia                                                       ,
November        ,2019                                         Raymond A.Jackson
                                                              United States District Judge
